Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites that “wherein at least one vane or each vane of the plurality of vanes comprises a material and/or a further material, the material comprising a thermal conductivity that is greater than a thermal conductivity of the further material”. Since the language and/or allows for the vane to comprise only one of the material and further material, in that scenario it is unclear what the significance of the relative thermal conductivity of the material and further material is, rendering the claim indefinite. For the purpose of this action it is assumed that ‘wherein at least one vane or each vane of the plurality of vanes comprises a material and a further material, the material comprising a thermal conductivity that is greater than a thermal conductivity of the further material’ is meant instead.
 Claim 35 allows for the claimed method to comprise one of the recited steps. However, the steps appear to be a sequence, each subsequent step relying on the previous step. It is unclear how, for example, the claimed method could comprise “arranging the material in at least one or each opening or space of the plurality of openings or spaces”, since this step relies on the prior steps for, at a minimum, antecedent basis. This renders the claim indefinite. For the purpose of this action it is assumed that the claimed method requires all the steps recited.
Claim 36 recites the limitation "the further material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-27, 30, 34 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ershov et al (US 8,901,523).
Claims 19, 20, 21, 22, 23, 34:   Ershov et al disclose (Figs. 1, 2 and associated text) a contamination trap (110) for use in a debris mitigation system of a radiation source (20), the contamination trap comprising: a plurality of vanes (120) configured to trap fuel debris emitted from a plasma formation region (28) of the radiation source, wherein at least one vane or each vane of the plurality of vanes comprises a material comprising a thermal conductivity above 30 W m-1 K-1 (C5L42-43) teaches that the vanes comprise molybdenum, which is a transition metal and has a thermal conductivity of 138/140 W/mK). Claim 34 is the method of manufacturing the above cited apparatus.
Claims 24, 25 and 27:   The plurality of vanes comprises a first portion and a second portion (C5L44-45 discloses that the vanes are coated with gold (further material). The gold and molybdenum portions are the first and second portions respectively). The first (outermost, gold) portion of the at least one vane or each vane of the plurality of vanes receives the debris, and therefore comprises a debris receiving surface configured to receive fuel debris emitted from the plasma formation region of the radiation source
Claim 26:   Since the gold is coated atop the molybdenum, the first portion is configured to protrude or extend towards the plasma formation region and the first portion is configured on the second portion.
Claim 30:   Ershov et al disclose (Figs. 1, 2 and associated text) a contamination trap (110) for use in a debris mitigation system of a radiation source, the contamination trap comprising: a plurality of vanes (120) configured to trap fuel debris emitted from a plasma formation region of the radiation source, wherein at least one vane or each vane of the plurality of vanes comprises a material (C5L44-45 discloses that the vanes are coated with gold) and a further material (molybdenum, C5L42-43), the material comprising a thermal conductivity that is greater than a thermal conductivity of the further material (thermal conductivity of gold, 320 W/mK, is greater than that of Molybdenum, 138 W/mK).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ershov et al (US 8,901,523), in view of Luijten (US 2015/0138519).
Claims 31, 32, 33:   Ershov et al disclose (Figs. 1, 2 and associated text) a radiation source for producing radiation comprising: a fuel emitter (nozzle 90/92) configured to provide a fuel target to a plasma formation region (28); and a debris mitigation system for use in a radiation source, a contamination trap (110) for use in a debris mitigation system of a radiation source (20), the contamination trap comprising: a plurality of vanes (120) configured to trap fuel debris emitted from a plasma formation region (28) of the radiation source, wherein at least one vane or each vane of the plurality of vanes comprises a material comprising a thermal conductivity above 30 W m-1 K-1 (C5L42-43) teaches that the vanes comprise molybdenum, which has a thermal conductivity of 138 W/mK); a heating arrangement 150, C6L20-23) configured to heat the plurality of vanes of the contamination trap; Ershov et al do not appear to disclose a cooling arrangement configured to transport heat that is generated as a result of the plasma formation away from the plurality of vanes of the contamination trap. However, such an arrangement was known in the art prior to the filing of the instant application (see Luijten’s Abstract), and would have been an obvious modification of Ershov’s trap, in order to trap tin vapor and liquid (via condensation) (Luijten’s [0048]).
Claims 28, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ershov et al (US 8,901,523), in view of Chien et al (US 2018/0376575).
Claim 28:   Ershov et al teach the contamination trap of claim 27, but do not appear to specify that the material and the further material have substantially the same coefficient of thermal expansion. Chien et al disclose [0032] using Ruthenium as the further/coating material. It would have been obvious to a skilled artisan before the filing of the instant invention to use Ruthenium as the coating material as it was one of a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP §2141 III. Ruthenium has a coefficient of thermal expansion of 6.4 µm/mK, which is substantially the same as that of Molybdenum (4.8 µm/mK).
Claims 29, 36:   Ershov et al disclose the contamination trap of claim 27/method of claim 34, but do not appear to teach that the material is copper, a copper alloy or a copper compound. Chien et al disclose [0032] using copper as the material. It would have been obvious to a skilled artisan before the filing of the instant invention to use copper material as it was one of a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP §2141 III.
Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        6/18/2022